DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement 
The Information Disclosure Statements (IDS) filed 03/01/2022 have been placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 11/24/2021 are acceptable for examination purposes. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 8 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
First , it is not clear what structural or chemical properties scribed by the limitation “ the other of a CEM and AEM”.
In addition, claim 8 recites the limitation "a CEM " Claim 8 depend from claim 7 which already cited CEM and AEM..  There is insufficient antecedent basis for this limitation in the claim.
	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1-3. 7 and 10 are  rejected under 35 U.S.C. 102(a)(1)  as anticipated by US 2017 /0137951 to Xie (Xie).
Regarding claim 1, Xie discloses   a flow electrochemical cell comprising (Fig. 2, para 40): a negative electrode configured to be in fluid communication with alkaline negative electrolyte (anode area, Fig. 2, para 40)),  a positive electrode configured to be in fluid communication with acidic positive electrolyte (cathode are, para 17),  a first ion-exchange membrane in contact with the negative electrode (2,Fig. 1); a second ion-exchange membrane in contact with the positive electrode (3, Fig.1); and an inert intermediate neutralyte layer between the first ion-exchange membrane and the second ion-exchange membrane (para 6, 7).
Regarding claim 2, Xie discloses wherein the alkaline negative electrolyte and the acidic positive electrolyte comprise redox active molecules that participate in redox reactions to store electrical energy (para 7).
Regarding claim 3, Xie discloses wherein the first ion-exchange membrane and the second ion-exchange membrane are configured to maintain a pH differential between the negative electrode and the positive electrode (para 7).
Regarding claim 4, Xie discloses wherein the pH differential enhances a difference in potential between the positive electrode and the negative electrode (para 7). 
Regarding claim 7, Xie discloses wherein the first ion-exchange membrane is one of a cation-exchange membrane (CEM) and an anion-exchange membrane (AEM) (Fig.2, para 7, para 53).
Regarding claim 10, Xie discloses the invention as discussed above as applied to claim 1 and incorporated therein. Xie  also teaches wherein the alkaline negative electrolyte captures CO2 from an input mixture of gases to produce CO2 -bearing anions in the alkaline negative electrolyte (Fig. 1)
Claims  1, 5, 6  and 13, 14,15, 16 and 20  are  rejected under 35 U.S.C. 102(a)(1) as anticipated by WO 2015/026393 to Tolmachev (Tolmachev).
Regarding claim 1,  Tolmachev  discloses   a flow electrochemical cell comprising (Fig. 2): a negative electrode (205b)  configured to be in fluid communication with alkaline negative electrolyte (Fig. 2)),  a positive electrode configured to be in fluid communication with acidic positive electrolyte (Fig. 2),  a first ion-exchange membrane in contact with the negative electrode (201b, Fig. 2); a second ion-exchange membrane in contact with the positive electrode (201a, Fig.1); and an inert intermediate neutralyte layer between the first ion-exchange membrane and the second ion-exchange membrane (205c).
Regarding claim 5, Tolmachev  discloses wherein the neutralyte layer is an inert polymer or ceramic material (para 140-141).
Regarding claim 6, Tolmachev  discloses wherein the neutralyte layer is porous (para 140-141).
Regarding claim 13,  Tolmachev  discloses   a system (para 6, para 7, Fig. 2, claim 93)  comprising: a source of alkaline negative electrolyte; a source of acidic positive electrolyte  (para 32); and a plurality of flow electrochemical cells in fluid communication with the sources of electrolyte (para 32), the flow electrochemical cells comprising: a negative electrode, a positive electrode (205a and 205b,Fig.2), two ion-exchange membranes (201a and 201b, Fig. 2) in contact with the negative electrode and the positive electrode, respectively, and an inert intermediate neutralyte layer (205c, Fig.2)  between the two ion-exchange membranes, wherein the flow electrochemical cells are configured for simultaneous CO2 capture and electrical energy storage para 3, claim 93).
Regarding claim 14,  Tolmachev  discloses   wherein the plurality of flow electrochemical cells are configured to be connected to an electrical grid (para 144, Fig. 2).
Regarding claims 15 and 16 ,  Tolmachev  discloses   that the system is generating an electric power. Regarding the limitation: “cells are configured to be connected to an electrical energy generating system” Applicant sets forth the manner in which the claimed apparatus operates. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114. In the instant case, Tolmachev discloses that the system produces electrical energy and as such fully capable to be connected to any  electrical energy generating systems such as natural gas combined power plant or renewable generator (re claim 16).  As such, the instantly claimed apparatus is unpatentable over the cited prior art.
Regarding claim 20, Tolmachev  discloses wherein the ion-exchange membranes are cation-exchange membranes (para 180, para 221)  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8  are  rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0137951 to Xie in view of WO 2019/160413 to 	Coetheer (Coetheer).
Regarding claim 8, Xie discloses the invention as discussed above as applied to claim 7 and incorporated therein. Xie does not expressly discloses wherein the second ion-exchange membrane is the other of a CEM and AEM.
Coetheer teaches method for electrochemically reducing carbon dioxide, and an apparatus for performing the method (Abstract). In addition, Coetheer teaches a membrane other  from the AEM and CEM, such as Nafion. Therefore, a use of readily available Nafion in the electrochemical process  of reducing carbon dioxide is well known in the art.  it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the electrochemical cell  of Xie with second ion exchange membrane of Nafion  as taught by Coetheer, because the  use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Claims  9   is   rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/026393 to Tolmachev in view of US 2017/0137951 to Xie .
Regarding claim 9, Tolmachev discloses the invention as discussed above as applied to claim 6 and incorporated therein. Tolmachev does not expressly disclose wherein the second ion-exchange membrane is an AEM if the first ion-exchange membrane is an AEM, and the second ion-exchange membrane is a CEM if the first ion-exchange membrane is a CEM. 
Xie teaches a flow electrochemical cell comprising (Fig. 2, para 40): a negative electrode configured to be in fluid communication with alkaline negative electrolyte (anode area, Fig. 2, para 40)),  a positive electrode configured to be in fluid communication with acidic positive electrolyte (cathode are, para 17),  a first ion-exchange membrane in contact with the negative electrode (2,Fig. 1); a second ion-exchange membrane in contact with the positive electrode (3, Fig.1); and an inert intermediate neutralyte layer between the first ion-exchange membrane and the second ion-exchange membrane (para 6, 7). In addition, Xie teaches  that the second ion-exchange membrane is an AEM if the first ion-exchange membrane is an AEM, and the second ion-exchange membrane is a CEM if the first ion-exchange membrane is a CEM (para 7). it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the system  of Tolmachev with the arrangement of ion exchange membranes , as taught by Xie, because such modification in order to improve capture of CO2 and improve electrical input.
Claims  11 and 12   are  rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0137951 to Xie in view of US2009/0127127 to Jones (Jones). 
Regarding claim 11, Xie discloses the invention as discussed above as applied to claim 10 and incorporated therein. Xie does not expressly discloses wherein the CO2 -bearing anions are transported to the neutralyte layer where they react with protons and thereby release the captured CO2 as a pure gas. 
Jones teaches apparatuses and methods for removing carbon dioxide and other pollutants from a gas stream (Abstract). Jones also teaches that can CO2 -bearing anions can be absorbed and neutralized to produce and produce and release about 100% pure CO2, which can be concentrated and used for further sequestration techniques (para 150-154).  Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the electrochemical cell of Xie  with the apparatuses and process for removing CO2  as a pure gas , as taught by Jones  because such modification allow to use obtained pure CO2 further sequestration techniques.
Regarding claim 12, Xie discloses wherein the CO2-bearing anions are transported to the neutralyte layer either via ion migration through the first ion-exchange membrane, or by transport of the alkaline negative electrolyte via a pump (para 40, 56).
Claim  17  is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/026393 to Tolmachev in view of WO 2019/160413 to Coetheer
Regarding claim 17, Tolmachev discloses the invention as discussed above as applied to claim 13 and incorporated therein. Tolmachev does not expressly discloses wherein a CO2 gas absorber in fluid communication with the alkaline negative electrolyte. 
Coetheer teaches method for electrochemically reducing carbon dioxide, and an apparatus for performing the method (Abstract). In addition, Coetheer teaches that a carbon dioxide-containing gas stream is brought in contact with a capture solvent. This process may be performed in a unit, such as an absorber unit. The capture solvent may selectively absorb and/or chemically react with carbon dioxide (p.11, ln.5-20). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tolmachev with the absorber in a fluid communication with alkaline negative electrolyte , as taught by Coetheer, in order to completely remove CO2
Claims  18 and 19   are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/026393 to Tolmachev in view of GB 1500852 to Jacquelin (Jacquelin).
Regarding claim 17, Tolmachev discloses the invention as discussed above as applied to claim 13 and incorporated therein. Tolmachev also discloses a plurality of the of flow electrochemical cells (para 32) but does not expressly disclose wherein the plurality of flow electrochemical cells are grouped in at least a first stack and a second stack.
 Jacquelin teaches an electrochemical battery of the forced flow type. Jacquelin also teaches that that a plurality of the batteries can be divided into modules  can be fed with a solution  (fluid communication, claim 1) and connected in series (claim 1, Fig. 2, col.2, ln 95-100, re claim 19). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the system  of Tolmachev  by grouping cells into  modules such as a first stack and a second stack and connect them fluidly and electrically   as taught by Jacquelin, in order to improve circulation of electrolyte solution, saving space by reducing number of pump and pipes and produce the system having predetermined electrical characteristics. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Alexander Usyatinsky/Primary Examiner, Art Unit 1727